Exhibit 10.3

                                AMENDED AND RESTATED COMPANY GUARANTEE AGREEMENT
dated as of February 11, 2005 made by DREW INDUSTRIES INCORPORATED, a Delaware
corporation (the “Guarantor”), with and in favor of JPMORGAN CHASE BANK, N.A.
(f/k/a JPMorgan Chase Bank), a national association, as agent (in such capacity,
the “Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).

                                Reference is hereby made to the Amended And
Restated Credit Agreement dated as of February 11, 2005 (as amended,
supplemented, or modified from time to time, the “Credit Agreement”) among
Kinro, Inc., an Ohio corporation, and Lippert Components, Inc., a Delaware
corporation, as Borrowers (the “Borrowers”), the financial institutions party
thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity the “Administrative Agent”). Terms used
herein as defined terms and not otherwise defined herein shall have the meanings
given thereto in the Credit Agreement. Reference is further made to the Company
Guarantee Agreement dated as of January 28, 1998 (as thereafter amended from
time to time between the Guarantor and the predecessor-in-interest to the
Administrative Agent, which instrument, the “Original Company Guarantee”), which
instrument the parties agree is being amended and restated hereby.

                                The Lenders have agreed to make Loans to the
Borrowers upon the terms and subject to the conditions specified in the Credit
Agreement. The Guarantor is the owner of all the issued and outstanding capital
stock of each of the Borrowers. The obligations of the Lenders to make Loans are
conditioned on, among other things, the execution and delivery by the Guarantor
hereunder of a guarantee agreement in the form hereof.

                                NOW, THEREFORE, in consideration of the
foregoing, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

                Section 1.01.         Definitions; Terms.  References to this
“Agreement” shall be to this Amended and Restated Company Guarantee Agreement as
amended, supplemented, or otherwise modified from time to time. The term
“Obligations” shall mean, collectively, (a) the due and punctual payment of (i)
the principal of and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans when
and as due, whether at maturity, by acceleration, upon one or more dates on
which repayment or prepayment is required, or otherwise, (ii) each payment
required to be made by the Borrowers under the Credit Agreement in respect of a
Letter of Credit when and as due, including payments in respect of reimbursement
of disbursements, interest thereon and obligations to provide cash collateral
and (iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrowers to one or more of the
Secured Parties under the Credit Agreement or any of the other Loan






--------------------------------------------------------------------------------




Documents or of the Borrowers (or any of them) under or in respect of any
Interest Rate Hedging Agreement now or hereafter in effect, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Borrowers under or pursuant to the Credit Agreement and the other Loan
Documents and under any Interest Rate Hedging Agreement. References to a
“guarantor” shall include the Guarantor hereunder, each “Guarantor” as such term
is defined in the Subsidiary Guarantee Agreement, and any other Person that is a
guarantor of any or all of the Obligations, and references to a “guarantee”
shall include this Agreement, the Subsidiary Guarantee Agreement and any other
guarantee of any or all of the Obligations by any other Person.

                Section 2.01.     Guarantee.

                                            (a)      The Guarantor hereby,
unconditionally, absolutely, and irrevocably guarantees (and hereby reaffirms
and continues its guarantee under the Original Company Guarantee), as a primary
obligor and not merely as a surety, the due and punctual payment and performance
in full of the Obligations, in each case strictly in accordance with the terms
thereof. In furtherance of the foregoing and not in limitation of any other
right that any Secured Party may have at law or in equity against the Guarantor
by virtue hereof, the Guarantor agrees that upon failure of the Borrowers to pay
any Obligations when and as the same shall become due, whether at maturity, by
acceleration, on one or more dates on which prepayment or repayment is required,
or otherwise, the Guarantor will, without any demand or notice whatsoever,
forthwith pay or cause to be paid to the Administrative Agent or such other
Secured Party as is designated thereby, in cash in immediately available funds,
an amount equal to the unpaid amount of such Obligations. The Guarantor further
agrees that the Obligations guaranteed by it hereunder may be increased in
amount, extended or renewed, or otherwise amended or modified in any respect,
including, without limitation, as to principal, scheduled repayment, prepayment,
interest, fees, indemnification, compensation, and in any other respect
whatsoever, in whole or in part, without notice or further assent from it, and
that it will remain bound upon this guarantee in respect of such Obligations as
so increased, extended, renewed, amended or modified. Payments by the Guarantor
hereunder may be required on any number of occasions.

                                            (b)      The Guarantor waives
presentation to, demand for payment from and protest to the Borrowers or any
other guarantor, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment. The obligations of the Guarantor hereunder
shall not be affected by (i) the failure of any Secured Party to assert any
claim or demand or to enforce any right or remedy against any Credit Party or
any other Person under the provisions of any Loan Document or any other
agreement or otherwise; (ii) any rescission, waiver, forbearance, compromise,
acceleration, amendment or modification of, or any release of any party from any
of the terms or provisions of, this Agreement, any other Loan Document, any
Obligation or any other guarantee or any security interest in respect of the
Obligations (including, without limitation, in respect of any other guarantor,
or any Pledgor or Debtor as such terms may be defined in any Security Document);
(iii) any change in respect of any Credit Party, including, without limitation,
as a result of any merger, consolidation, dissolution, liquidation,
recapitalization, or other change of legal form or status, whether or not
permitted under the Loan




2

--------------------------------------------------------------------------------




Documents; (iv) the release, exchange, waiver or foreclosure of any security
held by any Secured Party for any Obligations or the invalidity or nonperfection
of any security interest securing the Obligations or the guarantee hereunder, or
any other defect of any kind pertaining to any Obligations or any guarantee or
collateral security in respect thereof; (v) the failure of any Secured Party to
exercise any right or remedy in respect of any collateral security for any
Obligations or against any Credit Party, or against any other guarantor of any
Obligations; or (vi) the release or substitution of one or more of the Borrowers
or any guarantor; (vii) the failure of any Person to become a guarantor pursuant
to any other Loan Document, whether or not required under the Credit Agreement;
or (viii) any other circumstance that might otherwise, but for this specific
agreement of the Guarantor to the contrary, result in a discharge of or the
exoneration of the Guarantor hereunder, it being the intent of the parties
hereto that the obligations of the Guarantor hereunder shall be absolute and
unconditional under any and all circumstances.

                                            (c)      The Guarantor agrees that
this guarantee constitutes a guarantee of performance and of payment when due
and not just of collection, that it is a primary obligation of the Guarantor,
and that the Guarantor waives any right to require that any resort be had by any
Secured Party to any security held for this guarantee or for payment of any
Obligations, or to any balance of any deposit, account, or credit on the books
of any Secured Party in favor of any Credit Party, or to any other Person or
property. To the fullest extent permitted by law, the Guarantor hereby expressly
waives any and all rights or defenses arising by reason of (i) any “one action”
or “anti-deficiency” law that would otherwise prevent any Secured Party from
bringing any action, including any claim for a deficiency, or exercising any
right or remedy (including any right of set-off) against the Guarantor before or
after the commencement or completion of any foreclosure action or sale of
collateral, whether judicially, by exercise of power of sale or otherwise, or
(ii) any other law that in any other way would otherwise require any election of
remedies by any Secured Party.

                                            (d)      No demand hereunder or
enforcement hereof against the Guarantor shall require any demand or enforcement
against any other Credit Party.

                                            (e)      The Guarantor agrees that
it shall not make a payment on any guaranty securing the Prudential Notes or
other Prudential Debt unless concurrently therewith it shall make payment
hereunder to the Secured Parties on the Obligations on a pari passu basis with
respect to any such payment on or in respect of any such guaranty securing the
Prudential Notes or other Prudential Debt.

                Section 2.02.        No Impairment of Guarantee.  The
obligations of the Guarantor hereunder shall remain absolute and unconditional
and shall not be subject to any reduction, limitation, impairment or termination
for any reason, including without limitation, any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever, by reason of the
invalidity, illegality or unenforceability of the Obligations or of this
guarantee (or any portion or provision thereof or hereof) or otherwise. Without
limiting the generality of the foregoing, the Guarantor specifically agrees that
it shall not be discharged or exonerated, nor shall its obligations hereunder be
limited




3

--------------------------------------------------------------------------------




or otherwise affected by the failure of any Secured Party to exercise any right,
remedy, power, or privilege or to assert any claim or demand or to enforce any
remedy under any Loan Document or applicable law, including, without limitation,
any failure by any Secured Party to setoff or release in whole or in part any
balance of any deposit account or credit on its books in favor of any Credit
Party, or by any waiver, consent, extension, indulgence, modification, or other
action or inaction in respect of any thereof, or by any default, failure or
delay, willful or otherwise, in the performance of any Obligations, or by any
other act or thing or omission or delay to do any other act or thing, by any
Person, that might in any manner or to any extent vary the risk of the Guarantor
or that might but for the specific provisions hereof to the contrary otherwise
operate as a discharge or exoneration of the Guarantor, unless and until the
Obligations are fully, finally and indefeasibly paid in cash.

                Section 2.03.     Security; Waiver.  The Guarantor authorizes
the Administrative Agent, the Collateral Agent, and each of the other Secured
Parties to (i) take and hold security for the payment of this guarantee and/or
the Obligations and exchange, enforce, waive and release any such security, (ii)
apply such security and direct the order or manner of sale thereof as they in
their sole discretion may determine and (iii) release or substitute any one or
more endorsees, other guarantors or other obligors or any collateral. The
Administrative Agent, the Collateral Agent, and the other Secured Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or non-judicial sales, or exercise any other right or remedy
available to them against the Borrowers or any guarantor, or any security,
without affecting or impairing in any way the liability of the Guarantor
hereunder except to the extent that the Obligations have been fully, finally and
indefeasibly paid in cash. The Guarantor waives any defense arising out of any
such election even though such election operates to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantor
against the Borrowers or any other guarantor, as the case may be, or any
security.

                Section 2.04.     Continuation and Reinstatement, etc.  The
Guarantor agrees that the guarantee hereunder shall continue to be effective or
shall be reinstated, as the case may be, if at any time payment, or any part
thereof, in respect of any Obligation is rescinded or must otherwise be restored
by any Secured Party upon the bankruptcy or reorganization of any Credit Party,
or otherwise.

                Section 2.05.     Subrogation.  The Guarantor agrees that
throughout the period referred to in clause (ii) of Section 4.02(a) hereof the
Guarantor shall not (i) exercise, and hereby waives, any rights against the
Borrowers and any other guarantor arising as a result of payment by the
Guarantor hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, (ii) prove any claim in competition with any Secured
Party in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceeding of any nature, or (iii) have any benefit of or
any right to participate in any collateral security that may be held by any
Secured Party for the Obligations.




4

--------------------------------------------------------------------------------




                Section 2.06.     Subordination.  The payment of any amounts due
with respect to any indebtedness of any Credit Party now or hereafter owed to
the Guarantor (including, without limitation, any such indebtedness arising by
way of subrogation, reimbursement, restitution, contribution or otherwise in
respect of performance by the Guarantor hereunder) is hereby subordinated to the
prior full, final, and indefeasible payment in cash of all Obligations. If,
notwithstanding the foregoing sentence, the Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Secured
Parties and be paid over to the Administrative Agent on account of and to be
applied against the Obligations, without affecting in any manner the liability
of the Guarantor under the other provisions of this Agreement.

                Section 2.07.     Remedies.  The Guarantor agrees that, as
between the Guarantor and the Secured Parties, the obligations of the Borrowers
under the Credit Agreement may be declared to be forthwith due and payable as
provided in Article VII of the Credit Agreement (and shall be deemed to have
become automatically due and payable in the circumstances provided in clause (h)
or (i) of said Article VII) for purposes of the guarantee hereunder
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations’ being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrowers) shall forthwith
become due and payable by the Guarantor for purposes hereof.

                Section 2.08.     Payment.  The Guarantor hereby agrees that any
Secured Party, at its sole option, in the event of a dispute by the Guarantor in
the payment of any moneys due hereunder, shall have the right to proceed under
New York CPLR Section 3213.

                Section 2.09.     Continuing Guarantee. The guarantee hereunder
is a continuing guarantee, and shall apply to all Obligations whenever arising.

                Section 2.10.     Other Guarantors.  This Agreement shall remain
the unconditional, absolute, and irrevocable obligation of the Guarantor
regardless of whether any other Person (i) becomes guarantor in respect of the
Obligations (whether or not the Credit Agreement requires that such Person be or
become a guarantor) or (ii) fails to become or ceases to be a guarantor of the
Obligations (whether or not the Credit Agreement requires that such Person be or
become a guarantor).

                Section 2.11.      Information.  The Guarantor assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the Borrowers, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that the Guarantor assumes and incurs hereunder, and agrees that no
Secured Party has or will have any duty to advise the Guarantor of information
regarding such circumstances or risks.




5

--------------------------------------------------------------------------------




                Section 3.01.      Representation and Warranties  The Guarantor
represents and warrants that all representations and warranties relating to it
in the Credit Agreement are true and correct.

                Section 4.01.     Amendment; Waiver.  No amendment or waiver of
any provision of this Agreement, nor consent to any departure by the Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent with the written consent of the Required
Lenders. Any such waiver, consent or approval shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
the Guarantor in any case shall entitle the Guarantor to any other or further
notice or demand in the same, similar or other circumstances. No waiver by any
Secured Party of any breach or default of or by the Guarantor under this
Agreement shall be deemed a waiver of any other previous breach or default or
any thereafter occurring.

                Section 4.02.     Survival; Severability.

                                           (a)      All covenants, agreements,
representations and warranties made by the Guarantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document (i) shall be considered to
have been relied upon by the Lenders and the other Secured Parties and shall
survive the making by the Lenders of the Loans, and the execution and delivery
to the Lenders of any Notes evidencing such Loans, regardless of any
investigation made by the Secured Parties or on their behalf, and (ii) shall
continue in full force and effect as long as any of the Obligations is
outstanding and unpaid or the LC Exposure does not equal zero and as long as the
Revolving Credit Commitments have not been terminated.

                                           (b)      Any provision of this
Agreement that is illegal, invalid or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without invalidating the remaining provisions
hereof or affecting the legality, validity or enforceability of such provisions
in any other jurisdiction. The parties hereto agree to negotiate in good faith
to replace any illegal, invalid or unenforceable provision of this Agreement
with a legal, valid and enforceable provision that, to the extent possible, will
preserve the economic bargain of this Agreement, or to otherwise amend this
Agreement to achieve such result.

                Section 4.03.     Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Credit Party that are contained
in this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. No Credit Party may assign or transfer
any of its rights or obligations hereunder except as expressly contemplated by
this Agreement or the other Loan Documents (and any such attempted assignment
shall be void).




6

--------------------------------------------------------------------------------




                Section 4.04.     GOVERNING LAW.   THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CHOICE OF, OR CONFLICT OF, LAW PRINCIPLES.

                Section 4.05.     Headings; Interpretation.  The Article and
Section headings in this Agreement are for convenience only and shall not affect
the construction hereof. The rules of interpretation of Section 1.03 of the
Credit Agreement shall apply to this Agreement.

                Section 4.06.     Notices. Notices, consents and other
communications provided for herein shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement. Communications and notices to the Guarantor shall be given to
it at 200 Mamaroneck Avenue, White Plains, New York 10601 Attention: Leigh J.
Abrams.

                Section 4.07.     Counterparts.  This Agreement may be executed
in separate counterparts (facsimile of any executed counterpart having the same
effect as manual delivery thereof), each of which shall constitute an original,
but all of which, when taken together, shall constitute but one Agreement.

                Section 4.08.     Right of Setoff.  The Guarantor hereby agrees
that if an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Guarantor against any of and all the
obligations of the Guarantor now or hereafter existing under this Agreement or
any other Loan Document held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.

                Section 4.09.     Jurisdiction; Consent to Service of Process.

                                           (a)      The Guarantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such




7

--------------------------------------------------------------------------------




action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, or any other Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement against the Guarantor or its properties in the courts of any
jurisdiction.

                                            (b)      The Guarantor hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in the preceding paragraph. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

                                            (c)      Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 4.06. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

                Section 4.10.     WAIVER OF JURY TRIAL.   EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.




8

--------------------------------------------------------------------------------




                                IN WITNESS WHEREOF, the parties hereto have
caused this Amended and Restated Company Guarantee Agreement to be duly executed
and delivered by their respective officers as of the day and year first above
written.

 

                DREW INDUSTRIES INCORPORATED                     By: /s/ Fredric
M. Zinn       ————————————————         Name: Fredric M. Zinn
      Title:   Executive Vice President and Chief Financial                  
Officer                       JPMORGAN CHASE BANK, N.A.   as Administrative
Agent                     By: /s/ Florence M. Reap       ————————————————  
      Name: Florence M. Reap         Title:   Vice President




9

--------------------------------------------------------------------------------